                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

         Lavon M. Williams,           )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:21-cv-00084-FDW
                                      )             3:15-cr-00220-FDW-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 8, 2021 Order.

                                               July 8, 2021
